DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-8 and 10 are pending.  Claims 1-5, 7 and 8 read on the elected species of luminol and multiple chemical sensitivity.  Claims 1-5, 7 and 8 are elected and remain rejected (see below Section 5).  Claims 6 and 10 do not read on the elected species and are withdrawn.
Response to Amendment and Rebuttal Arguments
3.	The amendments to the claims and rebuttal arguments filed on November 22, 2021 have been fully considered.
4.	The 35 USC 101 and 112 rejections have been obviated and is withdrawn.
5.	The 35 USC 102 rejections over US 20140030317 and Scofield et al. are maintained.  Below are responses to Applicant’s remarks.
	The claims were previously rejected as being anticipated by US 20140030317.  The reference teaches luminol (elected compound) and process of using to treat conditions that include multiple chemical sensitivity.  
	Applicants argue that the reference is generally directed to the use of phthalazinediones as intracellular redox modulators, various derivatives are disclosed, and fails to disclose the use of luminol to treat a medical condition associated with brain dysfunction.  Applicants state that the reference provides of a number of prophetic 
	The arguments were fully considered, however, they are not found to be persuasive.  The reference teaches luminol and derivatives of luminol that have the same core structure but contain a substituent (ie. an analog or variant as claimed) – see for example, columns 4 and 22.  Luminol is one of a few embodiments, with the other embodiments being derivatives of luminol.  Furthermore, luminol is specifically named as a preferred embodiment – eg. column 22 claim 3.  The compounds are used in a specific method of treatment which is that of multiple chemical sensitivity.  See example 18.  Moreover, intranasal administration is taught for treating multiple chemical sensitivity, which is an administration to a mucous membrane.  For this reason, it is maintained that the reference both teaches the elected species (ie. method of using luminol for treating multiple chemical sensitivity) as well as nonelected species (ie. method of using variants of luminol for treating multiple chemical sensitivity).  Claims 1-5, 7 and 8 remain rejected.
	The claims were previously rejected as being anticipated by Scofield et al.  The reference teaches luminol (elected compound) and process of using to treat conditions that include inflammation, HIV-aids, and oxidative stress.
	Applicants argue that the reference does not teach treating a medical condition associated with a brain dysfunction as recited in the pending claims.  This argument has been fully considered, however, it is not found to be persuasive.  Amended claim 4, for example, is drawn to mood disorder or mood dysfunction that is associated with “another chronic illness or infection.”  It is noted that the reference teaches 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626